Case: 2:20-cr-00022-ALM-NMK Doc #: 32 Filed: 07/16/20 Page: 1 of 1 PAGEID #: 63



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America

     v.                                   2:20-cr-22
                                          Chief Judge Marbley

Arturo Perez-Rodriguez

                                    ORDER
     There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 29) that the
defendant’s guilty plea be accepted.               The Court accepts the
defendant’s plea of guilty to Count 1 of the Information, and he is
hereby adjudged guilty on this count.            The Court will defer the
decision of whether to accept the plea agreement until the sentencing
hearing.


Date: July 16, 2020                   s\Algenon L. Marbley
                                 Algenon L. Marbley
                                 Chief United States District Judge
